[DO NOT PUBLISH]




                  IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                            FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                              ________________________   ELEVENTH CIRCUIT
                                                          JANUARY 23, 2008
                                                          THOMAS K. KAHN
                                    No. 07-11925
                                                               CLERK
                               ________________________

                          D. C. Docket No. 05-01881-CV-CC-1

LOWELL UMBARGER,


                                                                   Plaintiff-Appellant,

                                            versus

STATE OF GEORGIA DEPARTMENT OF REVENUE,

                                                                   Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                    (January 23, 2008)

Before HULL and PRYOR, Circuit Judges, and MOORE,* District Judge.

PER CURIAM:

       *
          Honorable K. Michael Moore, U.S. District Judge for the Southern District of Florida,
sitting by designation.
      After review and oral argument, we conclude that Appellant, Lowell

Umbarger, has not shown any reversible error in the order of the district court

dated March 30, 2007. Thus, we affirm this order of the district court.

      AFFIRMED.




                                          2